DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

1.	The amendment filed on 08-29-2022 has been entered and considered.
Claims 1, 3, 5-8, 10, 12-15, 17 and 19-20 are pending in this application.
Claims 2, 4, 9, 11, 16 and 18 have been canceled.
Claims 1, 3, 5-8, 10, 12-15, 17 and 19-20 remain rejected as discussed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 3, 5, 7-8, 10, 12, 14-15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al (US 2022/0038540) in view of Gan et al (US 2020/0221286), Ronneke et al (US 2021/0131941) and Jain et al (US 2019/0261453).
For claim 1, Tao discloses a method for providing a unified interface (see at least [0100] and/or Fig.3 step 304; performing IPDDs and/or NIDDs through a unified interface) that is configured to support communication between a user equipment (UE) and application function (AF) via a network exposure function (NEF) (see at least Fig.2 and/or [0098]; wherein in 5G, the nodes can be replaced by 5G nodes such as at least SGSN/MME is replaced by AMF and SCEF by NEF and wherein AF is mapped to SCS/AS), the method comprising: receiving, by a NEF from a PGW, a protocol data unit (PDU) session event change notification message associated with a UE (see at least Fig.2 and/or [0107] and/or [0110]-[0112]; obtaining (receiving) by the network exposure node (NEF ([0099])) connection information (event change notification message) associated with the UE (see at least Fig.8 step 802) from PGW (any other entity having a similar functionality)); establishing, by the NEF, a data delivery path between the UE and an application function (AF) via one of a plurality of data delivery planes that traverse the NEF in response to the PDU session event change notification message (see at least Fig.2 and/or [0107]-[0108] and/or [0110]-[0112]; establishing the delivery path by caching the mapping (connection information) between the UE IP address and a combination of the UE’s IMSI and the APN-IPDD (see at least Fig.8 step 803) via one of the plurality of data planes (IPDD or NIDD) using the unified interface ([0099] and/or Fig.3 step 304)), wherein the plurality of data delivery planes includes a non-IP data delivery (NIDD) based data communication path established in a control plane between the UE and the AF via the NEF (see at least Fig.3; performing NIDD via the unified interface and wherein at least Fig.2 discloses at least the connection/path between UE directly to SCEF/NEF that uses at least NIDD (disconnected/dotted line)), an NIDD based data communication path established between the UE and the AF via the NEF and a UPF that are communicatively connected using a point to point tunnel (see at least Fig.2; the connection/path between PGW/UPF and SCEF/NEF via PtP tunnel that uses at least NIDD (disconnected/dotted line) in path between the UE and SCS/AS (AF) via the NEF (SCEF) and PGW (UPF)), and an Internet protocol (IP) data delivery based data communication path between the UE and AF that are communicatively connected via the NEF and the UPF using an interface (see at least Fig.3; performing IPDD via the unified interface and/or Fig.2; the connection between PGW/UPF and SCEF/NEF via IP or other (interface) that uses at least IPDD (connected line) from the UE to AS (AF)); and processing, by the NEF, messages communicated between the UE and the AF via the NEF over any of the plurality of data delivery planes using a single unified interface supported by the NEF(see at least Fig.2 and/or [0108] and/or [0110]-[0112]; processing by the network exposure node (NEF) the received data packets (messages) between the UE and CSC/AS (AF) via the NEF/SCEF (see at least Fig.8 steps 805-808) using a single unified interface (see at least Fig.3 step 304; performing IPDD or NIDD through the unified interface)).  Tao discloses all the claimed subject matter with the exception of explicitly disclosing that SGW/PGW is replaced by a session management function (SMF).  However, Gan discloses that at SGW/PGW can be replaced by at least SMF since they both can function as session management devices (see at least Fig.1 and/or [0029]; SMF/PGW 120-2 and/or [0054]; SMF used to replace SGW/PGW).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Gan into the method/system/CRM of Tao by at least adding SMF for the purpose of at least providing session management function (SMF) in order for the method/system/CRM to be applied in the 5G system/network.  Tao in view of Gan discloses all the claimed subject matter with the exception of explicitly disclosing that the used PtP tunnel is a N6 PtP tunnel and that the interface between the NEF and the UPF is a N6 interface.  However, Ronneke discloses the uses of N6 PtP tunnel (see at least [0075]-[0076]; establishing UPF-NEF N6 PtP tunnel) and a N6 interface between the NEF and the UPF (see at least [0038]; the use of N6 interface between UPF and NEF).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Ronneke by the use of N6 interface/PtP tunnel into the method/system/CRM of Tao in view of Gan for the purpose of at least providing connectivity in the 5G system(s) between the UPF and NEF in order to at least establish communication.  Tao further discloses wherein the single unified interface includes a T8 interface (see at least Fig.2 and/or [0090]; T8 connection from the SCEF/NEF via unified interface (T8 interface) to SCS/AS (AF)).  Tao in view of Gan and Ronneke discloses all the claimed subject matter with the exception of explicitly disclosing that the single unified interface is N33 interface.  However, Jain discloses in at least Fig.2 that N33 interface is connecting both the NEF and AF/AS (see also at least [0036]). Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Jain by the use of N33 interface instead or in addition to T8 interface, as a matter of design choice, into the method/system/CRM of Tao in view of Gan and Ronneke for the purpose of at least providing connectivity between the NEF and AF/AS in order to at least establish communication.
For claim 3, Tao further discloses wherein the UE includes a low-powered Internet of things (loT) device (see at least [0003] and/or [0083]; cellular internet of things that at least run for years over batteries and/or narrow band (NB) IoT (low-powered IoT devices)).
For claim 5, Tao further discloses wherein the NEF is configured to switch between the plurality of data delivery planes while maintaining attachment of the UE (see at least [0087]; SCEF/NEF supports delivery of both IPDD and NIDD (plurality of data delivery planes) while UE is attached (maintaining attachment) to the network). 
For claim 7, Tao further discloses wherein the NEF functions as a PDU session anchor during the use of each of the plurality of data delivery planes (see at least [0087]; SCEF/NEF supports delivery of both IPDD and NIDD (session anchor of each of plurality of data delivery planes)).
Claims 8, 10, 12 and 14 are rejected for same reasons as claims 1, 3, 5 and 7, respectively (see also at least the system of Fig.2 that comprises of at least SCEF/NEF 206 that includes at least memory and processor of Fig.22 and/or [0131]).
Claims 15, 17, and 19-20 are rejected for same reasons as claims 1, 3, 5 and 7, respectively (see also at least Fig.2 that comprises of at least SCEF/NEF 206 that includes at least memory and processor of Fig.22 and/or [0131]-[0132]).
3.	Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tao in view of Gan, Ronneke and Jain and further in view of Huang et al (US 2021/0068005).
For claim 6, Tao in view of Gan, Ronneke and Jain discloses all the claimed subject matter with the exception of explicitly disclosing wherein the NEF is configured to establish listening servers to monitor for packet traffic from a UPF in response to receiving the PDU session event change notification message.  However, Huang discloses that SCEF/NEF may buffer traffic (establish listening servers to monitor for packet traffic) (see at least [0066]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Huang by establishing buffers (listening servers) in the SCEF/NEF to buffer (monitor) traffic from UPF (from UE to AF/AS and/or vice-versa) in response to exchanging traffic (receiving message) into the method/system/CRM of Tao in view of Gan, Ronneke and Jain for the purpose of at least buffering traffic when needed (congestion) and/or avoid dropping data in case of congestion.
Claim 13 is rejected for same reasons as claim 6.
Response to Argument
4.	Applicant's arguments filed have been fully considered but they are not persuasive. 
In the Remarks pgs. 8-12, the applicant is arguing that neither Tao, Gan or Ronneke teaches the plurality of data delivery planes including a NIDD directly communicated via NEF, a NIDD communicated via NEF through tunneling via UPF and IPDD communicated via NEF through UPF (see at least Claim 1).  However, the examiner disagrees because the claims are rejected under obviousness based on the combination of at least 3 references.  Thus, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, to argue one reference instead of the combination of the references is inappropriate.  Furthermore, Tao discloses in at least Fig.2 the communication of NIDDs and IPDDs from the UE to AF (SCS/AS) via the NEF (SCEF) (see at least Fig.2; NIDDs (dotted lines) and IPDDs (connected lines)) and wherein Tao discloses establishing, by the NEF, a data delivery path between the UE and an application function (AF) via one of a plurality of data delivery planes that traverse the NEF in response to the PDU session event change notification message and which can be seen in at least Fig.2 and/or [0107]-[0108] and/or [0110]-[0112] that discloses establishing the delivery path by caching the mapping between the UE IP address and a combination of the UE’s IMSI and the APN-IPDD (see at least Fig.8 step 803) via one of the plurality of data planes (IPDD or NIDD) using the unified interface ([0099] and/or Fig.3 step 304).  Moreover, Tao further discloses wherein the plurality of data delivery planes includes a non-IP data delivery (NIDD) based data communication path established in a control plane between the UE and the AF via the NEF and which can be seen at least Fig.3 that discloses performing NIDD via the unified interface and wherein at least Fig.2 discloses at least the connection between UE directly to SCEF/NEF that uses at least NIDD (disconnected line) and further discloses an NIDD based data communication path established between the UE and the AF via the NEF and a UPF that are communicatively connected using a point to point tunnel (see at least Fig.2; the connection between PGW/UPF and SCEF/NEF via PtP tunnel that uses at least NIDD (disconnected line) in path between the UE and SCS/AS (AF) via the NEF (SCEF) and PGW (UPF)).  Tao finally discloses an Internet protocol (IP) data delivery-based data communication path between the UE and AF that are communicatively connected via the NEF and the UPF using an interface and which can be seen in at least Fig.3 that discloses performing IPDD via the unified interface and/or wherein also Fig.2 shows the connection/path between PGW/UPF and SCEF/NEF via IP or other (interface) that uses at least IPDD (connected line)).  So, Tao discloses all the claimed subject matter with the exception of explicitly disclosing the use of a session management function (SMF), N6 p2p tunnel and interfaces N6 and N33.  That is why Gan reference is being added and which discloses that at least SGW/PGW can be replaced by at least SMF since they both can function as session management devices and which can be seen in at least Fig.1 and/or [0029]; SMF/PGW 120-2 and/or [0054] that discloses SMF used to replace at least PGW.  In addition, Ronneke discloses the uses of N6 PtP tunnel  and which can be seen in at least [0075]-[0076] that discloses establishing UPF-NEF N6 PtP tunnel) and the use of a N6 interface between the NEF and the UPF that can be seen in at least [0038] by the use of N6 interface between UPF and NEF and finally, Jain discloses in at least Fig.2 that N33 interface is connecting both the NEF and AF/AS (see also at least [0036]).  Thus, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/Hicham B. Foud/
	Art unit 2467

/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467